ORDER
Defendant’s Petition for Discretionary Review is ALLOWED for the limited purpose of remanding to the Court of Appeals for further remand to the trial court for resentencing pursuant to Article 93 of Chapter 15A of the General Statutes of North Carolina.
The State’s Motion to Dismiss defendant’s Notice of Appeal is ALLOWED. Defendant’s Motion to Amend Notice of Appeal and Petition for Discretionary Review is ALLOWED.
By Order of the Court in Conference, this 23rd day of August, 2012.
s/Jackson. J.
For the Court